DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claim 1 has now been amended to include the limitations of b claim 7.  Original claim 7 was indicated as containing allowable subject matter but objected to as depending on rejected claim 1.  Claim 1 recites:

at least one spacer configured to be placed vertically between the first and second door when the first and second door are disposed within the door receiving area.

	
The closest art of record in meeting the limitations set forth in claim1 are the Masuda and Shrader publications. Neither Shrader nor Masuda disclose a spacer configured to be placed vertically between the first and second door.  Further none of the art of record discloses a spacer in a vehicle cargo area configured to be placed vertically between a first and second door.
	In summary, none of the prior art of record discloses or teaches a configured to be placed vertically between the first and second door.  Therefore claim 1 is neither anticaipted under 35 USC 102 or rendered obvious under 35 USC 103.
Original claim 14 was indicated as containing allowable subject matter but objected to as depending on rejected claim 1.  Claim  14 has now been amended to include the limtations of claim 1.  Claim 14 recites:

wherein the door storage system is slidable between a stowed position and a loading position, a rear door of the vehicle can close when door storage system is in the stowed position, the door storage system extended at least partially rearward of the rear bumper when in the loading position.

The closest art of record in meeting the limitations set forth in claim 14 are the Masuda and Shrader publications. Neither Shrader nor Masuda disclose a door storage system extended at least partially rearward of the rear bumper.  In Masuda the storage system as shown in figure 14 does not extend beyond the rear bumper part.  Masuda’s chassis extends rearward beyond the system platform 3.  In Shrader the door  storage system is not sliceable and it is contained within the perimeter of the vehicle including the bumper. Further none of the art of record discloses or teaches a door storage system that has a stowed position enclosed by the vehicle rear door and an extended loading  position at least partially rearward of the rear bumper. 
Therefore claim 14 is neither anticipated under 35 USC 102 or rendered obvious under 35 USC 103.

Method claim 17 has now been amended to include the limitations of claim 18.  Original claim 18 was indicated as containing allowable subject matter but objected to as depending on rejected claim 17.  Claim 17 now recites the method step:

loading the at least one door when the door storage system is in the loading position.

The closest art of record in meeting the limitations set forth in claim 17 is the Shrader publication. Shrader does not disclose loading a door onto its loading system.   Nor does any of the other art of record disclose or teach loading  a door on a storage system that has been transitioned from a lowered position to an expanded position. 
In summary, none of the prior art of record disclose loading a door when the door storage system is in the loading position.  Therefore claim 17 is neither anticipated under 35 USC 102 or rendered obvious under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612